Citation Nr: 1206251	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO. 04-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to hypothyroidism, claimed as due to medical treatment provided by the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to March 1993. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). The appeal was remanded for additional development in July 2007 and denied in December 2008. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and the Court remanded the appeal for additional development in June 2010. The Board remanded the appeal for additional development in November 2010.


FINDING OF FACT

The competent evidence of record shows that hypothyroidism was due to VA's furnishing medical treatment without the informed consent of the Veteran.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for hypothyroidism due to medical treatment provided by the VA are met. 38 U.S.C.A. §§ 1151, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the RO made a mistake by denying her claim for compensation because she developed additional disability due to treatment given for hyperthyroidism. She asserts that the treatment for hyperthyroidism caused her to develop hypothyroidism. She further asserts that she was not adequately warned that this might occur, and that she would not have undergone the procedure is she had known that one disability would be replaced with another. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). Here, the Board is granting the appeal. Thus, no further discussion of the VCAA is required.

Analysis

The Veteran's claim for compensation is premised on 38 U.S.C.A. § 1151. Under that provision, a Veteran who suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, is entitled to compensation in the same manner as if such disability were service connected. 

The Board notes that, for claims filed prior to October 1, 1997, a Veteran was not required to show fault or negligence in medical treatment in order to establishes entitlement to benefits under 38 U.S.C.A. § 1151. However, the statue was amended, effective in October 1997, to require evidence of negligence or other fault on the part of VA, or the occurrence of an accident or an otherwise unforeseeable event. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997. VAOPGCPREC 40-97. As the Veteran's claim was filed in August 2000, the version of § 1151 that is applicable to this case is the amended version. Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926 -27 (1996). 

The amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204, and in effect when the Veteran submitted this claim, require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. 

In determining whether a Veteran has "additional" disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. VA considers each involved body part or system separately. 38 C.F.R. § 3.361(b). The governing regulation specifies that continuance or natural progress of a disease for which VA furnished care cannot be considered caused by the VA care unless there was failure to timely diagnose and properly treat the disorder. 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 . Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1). 

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section under the heading of Protection of Patient Rights, are extensive. In particular, under 38 C.F.R. § 17.32(b), all patient care furnished under Title 38 of the United States Code shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. 

Under 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment. The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment must explain in language understandable to the patient or surrogate the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done. The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion. The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox. The patient or surrogate may withhold or revoke his or her consent at any time.

Signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; or (v) Require injections of any substance into a joint space or body cavity. The consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 30 calendar days. The informed consent process, including signed consent form, must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).

The evidence reflects that the Veteran was seen on various occasions at a VA medical center for a variety of health problems, including hyperthyroidism. A VA record dated in April 1998 reflects that a thyroid scan showed that there was 84% uptake compared to normal range of 5% to 15%. The thyroid was diffusely enlarged and there was a pyramidal lobe extending from the medial border of the left lobe. It was stated that: 

The benefits and possible side effects of radioactive iodine therapy was discussed at length with the patient. She was given printed information to read regarding the procedure. She was instructed in precautions to take to decrease radiation exposure to members of the public. The patient was then given an oral dose of 10.4 mCi of radioactive Iodine 131 for the treatment of hyperthyroidism. 

Subsequent treatment records such as a VA treatment record dated in April 1999 reflect a diagnosis of hypothyroidism which was treated with Synthroid. 

There is no dispute as to whether the treatment with radioactive materials did in fact cause the hyperthyroidism to become hypothyroidism. In a VA medical opinion dated in May 2008, a physician reviewed the Veteran's records and concluded that the Veteran was afforded appropriate treatment by the VA. The examiner stated that the Veteran's hyperthyroidism was appropriately treated with radioactive iodine. He further noted that, according to the Merck Manual, permanent hypothyroidism eventually occurs in the majority of patients after radioactive therapy. The VA physician further noted that it was clinically sound not to immediately prescribe thyroid hormone replacement therapy until the appropriate dose was established at follow up visits. While the examiner stated that in his opinion no additional disability resulted from the VA treatment, and that there was no evidence of carelessness, negligence, lack of proper skill or error in judgment, he also stated that he believed that the Veteran had been advised of the risks and had essentially provided informed consent.

In contrast, the Veteran had reported her own belief that she received substandard care. See, e.g., Veteran's Statements (Sept. 2008 & Mar. 2011). She has also claimed that she would never have consented to the treatment, had she known the risks. Id. The Veteran is competent to attest to factual matters of which she had first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Board finds the Veteran's statements to be credible evidence in support of her claim. Her statement that she never consented to the procedure is supported by the fact that no signed informed consent documents were ever found, despite repeated attempts by the RO to obtain such records. See Request for Records (Dec. 2010 & July 2011). The only information possibly relating to informed consent is the notation in the April 1998 records. While the provider states that he described the risks to the Veteran and gave her a paper to read, he never indicated that she gave informed consent, either orally or in writing. 

The May 2008 VA examiner stated that, according to the Merck Manual, permanent hypothyroidism eventually occurs in the majority of patients after radioactive therapy. The Board finds that the high likelihood of hypothyroidism is a "significant risk of complication or morbidity." As such, the lack of a signed and witnessed consent form filed in the Veteran's medical records violates the requirements of 38 C.F.R. § 17.32(d), which requires signature consent for any procedure which has a significant risk of complication or morbidity. The existing April 1998 record does not indicate that the Veteran was given the opportunity to ask questions, to indicate comprehension of the information provided, or to grant permission freely without coercion. The lack of this information, coupled with the Veteran's contention that she did not give informed consent, is more than a "minor deviation" from the requirements of 38 C.F.R. § 17.32. See also 38 C.F.R. § 3.361(d)(1). 

As such, the Board finds that the Veteran's additional disability of hypothyroidism was proximately caused by VA carelessness in its failure to follow procedures in obtaining proper consent from the Veteran prior to performing surgery.  
38 C.F.R. §§ 3.361, 17.32(c). 

Accordingly, the Board concludes that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to hypothyroidism claimed as due to inadequate medical treatment provided by the VA are met. The appeal is granted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability due to hypothyroidism claimed as due to medical treatment provided by the VA is granted, subject to those provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


